Citation Nr: 1436761	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-00 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability for residuals of colonoscopy with polypectomy as a result of surgical treatment at a VA facility on October 18, 2001.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and Louisville, Kentucky.  In a February 2003 rating decision the Jackson RO denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability for residuals of colonoscopy with polypectomy as a result of surgical treatment at a VA facility on October 18, 2001.  In an August 2010 rating decision the RO denied the Veteran's claim for a TDIU.  Jurisdiction over the 38 U.S.C.A. § 1151 claim was later transferred to the Louisville RO.

The Veteran requested a hearing before the Board, but later withdrew this request (see November 2009 communication from Veteran).  

In addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  The records contained in Virtual VA include the June 2014 Informal Hearing Presentation.  Also in the Virtual VA file is a May 2013 hearing request relating to a waiver issue (not on appeal); a June 2013 Report of General Information (also in Virtual VA), reflects that the Veteran elected to cancel that requested hearing.  The Veteran's VBMS file does not currently contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board remanded this case in December 2011, at which time three primary actions were addressed: (1) requesting access to "focused review" conducted by the Jackson, MS VAMC from the Under Secretary for Health, Veterans Integrated Service Network director or a Veterans Health Administration (VHA) medical facility director for any records pertaining to the VA physician that performed the October 18, 2001, procedure on the Veteran, as well as conducting specific follow-up actions, as necessary; (2) scheduling the Veteran for an appropriate VA examination(s) for his claim for entitlement to TDIU; and (3) after conducting any additional indicated development, readjudicating the claims currently on appeal and issuing a Supplemental Statement of the Case in the event of a denial of the claims.  

A memorandum of Unavailability of Federal Records dated in September 2012, reflects that the actions identified in (1) were completed and the Veteran was advised that a focused review could not be carried out, as confirmed by an opinion of the VA Office of General Counsel.  A review of the file also reflects that the actions identified in (2) were completed.  In this regard, a VA examination was conducted in January 2012, and the requested opinion was provided.  

Significantly, following the December 2011 Board remand and evidentiary development subsequently undertaken in accordance with that remand, the claims were not readjudicated and no SSOC was issued.  Having reviewed the physical claims file and Virtual VA electronic file, the Board is only able to locate SSOCs issued in June 2008 and June 2010 relating the 38 U.S.C.A. § 1151 claim; and an SOC issued in November 2010 relating to the TDIU claim.  In essence, it does not appear that the AOJ readjudicated the claims or issued any SSOC as requested in the December 2011 Board remand, after undertaking the additional development requested therein.  

Thus, the Board finds that the AOJ did not substantially comply with the December 2011 Board 2013 remand; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  The failure to readjudicate the claims and issue an SSOC represents a violation of 38 C.F.R. § 19.31(b) and requires correction at the RO/AMC level.  See 38 C.F.R. § 19.9(a).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claims for TDIU and brought under the provisions of 38 U.S.C.A. § 1151.  Appropriate steps should be taken to obtain any such identified record.

2.  The RO/AMC will then review the Veteran's claims file, as well as the December 2011 Board remand and ensure that any necessary and/or previously requested development actions have been undertaken and completed in full, and that no other notification or development action is required.  If further action is required, it should be undertaken prior to further claims adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter the AOJ must readjudicate the claims for TDIU and brought under the provisions of 38 U.S.C.A. § 1151.  If the determination as to any claim being readjudicated remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



